Citation Nr: 0818536	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for asthma and bronchitis.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The appellant served on with the United States Army Reserve 
on inactive duty from January 1976 to March 1976 and on 
active duty for training from January 1977 to February 1977.  
He did not have any periods of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board notes that the veteran requested a hearing before a 
Decision Review Officer (DRO), sitting at the RO.  Such 
hearing was scheduled in March 2007, July 2007, August 2007, 
September 2007, and December 2007, and for each hearing 
scheduled, the veteran either requested that the hearing be 
rescheduled or failed to attend.  Thus, the Board determines 
that VA has afforded the veteran sufficient opportunity to 
avail himself his right to a hearing and considers his 
hearing request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2007).

The Board observes that the appellant submitted a timely 
notice of disagreement with regard to the issues of service 
connection for bipolar disorder and diabetes.  Although a 
statement of the case (SOC) was issued with regard to the 
bipolar disorder claim, no SOC was issued with regard to the 
diabetes.  However, in September 2007, the veteran, through 
his representative, withdrew his appeal on both of these 
issues.  Thus, the issues of entitlement to service 
connection for bipolar disorder and diabetes mellitus are not 
before the Board at this time.

However, the Board also notes that the appellant submitted a 
claim for pension in November 2005.  This claim has not been 
developed by the RO; thus, the claim is REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to reopen a claim for service 
connection for asthma and bronchitis, which was last denied 
in a July 2000 rating decision.  The Board determines that 
this matter must be remanded in order to ensure compliance 
with VA's duty to assist.

The record reflects that the appellant is in receipt of 
either disability benefits or supplemental security income 
from the Social Security Administration (SSA).  However, the 
records relevant to his application for SSA benefits are not 
associated with the claims file.  When VA has notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  

VA's obligation to obtain SSA records in the context of an 
application to reopen a previously denied claim is not 
contingent upon the appellant first showing that new and 
material evidence has been submitted.  Under 38 U.S.C.A 
§5103A(f), with regard to previously disallowed claims, 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
However, the provisions of 38 U.S.C.A §5103A(c)(3) that 
mandate that VA obtain relevant SSA records, are in a 
different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Thus, a remand is 
required to allow VA to obtain the SSA records prior to 
further adjudication of the appeal.

Additionally, the Court of Appeals for Veterans' Claims held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant has not 
been advised of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  Although a letter providing this information was 
sent to the appellant in March 2006, the letter was returned 
to VA because the address was incorrect and the letter could 
not be forwarded.  No further attempts were made to provide 
the veteran with notice as to these two elements.  Therefore, 
this remand for substantive development will also enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3159(b), that informs the appellant as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date for the disability on 
appeal, as well as request that he send any evidence 
pertinent to his claim to VA.

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman.

2.	Request the records relevant to the 
appellant's application for SSA 
benefits.  All requests and responses, 
positive and negative, should be 
associated with the claims file.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
new and material claim should be 
readjudicated, to include all evidence 
received since the December 2007 
supplemental statement of the case.  
The appellant and his attorney should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

